DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2021 has been entered.
The after-final amendment dated 8/16/2021 has been incorporated by reference into the RCE and therefore has been entered and considered for this Office Action.

Reasons for Allowance
Claims 1-7, 9-11, 14-20, 22-25, 28 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: Within the context a method of marking a tumor, comprising: 
positioning a surgical instrument adjacent breast tissue;
generating an image of a tumor in the breast tissue on a display using an ultrasonic probe of the surgical instrument while the ultrasonic probe is in a first rotational orientation relative to a longitudinal axis defined by the ultrasonic probe;
rotating the ultrasonic probe about the longitudinal axis from the first rotational orientation to a second rotational orientation and generating another image of the 
aligning a needle of the surgical instrument with the tumor using the image and the another image of the tumor generated on the display; and
deploying the needle from the ultrasound probe into the breast tissue;
deploying an elongated tissue marker from the needle into the tumor, thereby fixing a distal portion of the tissue marker in the tumor; and
transitioning a plurality of fixation elements of the tissue marker from a collapsed state into an expanded state, in which the plurality of fixation elements anchor into the tumor,
the prior art of record does not teach or reasonably suggest the following features regarding the limitation of “transitioning a plurality of fixation elements of the tissue marker from a collapsed state into an expanded state”:
one fixation element of the plurality of fixation elements extends through a central longitudinal axis defined by a distal tip of the tissue marker and has a first end portion disposed at a first side of the central longitudinal axis of the distal tip when the one fixation element is in the expanded state, and a second end portion disposed at an opposite second side of the central longitudinal axis of the distal tip when the one fixation element is in the expanded state, the first end portion being disposed proximally of the second end portion,
as recited in the claim.

Regarding claim 15: Within the context of a method of marking a tumor, comprising:
generating an image of a tumor in breast tissue using an ultrasonic probe;
aligning an elongated tissue marker with the tumor using the image of the tumor; 
deploying the tissue marker from the ultrasonic probe into the tumor; and
transitioning a plurality of fixation elements of the tissue marker from a collapsed state into an expanded state to fix a distal portion of the tissue marker in the tumor,
the prior art of record does not teach or reasonably suggest the following features regarding the limitation of “transitioning a plurality of fixation elements of the tissue marker from a collapsed state into an expanded state”:
one fixation element of the plurality of fixation elements extends through a central longitudinal axis defined by a distal tip of the tissue marker and has a first end portion disposed at a first side of the central longitudinal axis of the distal tip when the one fixation element is in the expanded state, and a second end portion disposed at an opposite second side of the central longitudinal axis of the distal tip when the one fixation element is in the expanded state, the first end portion being disposed proximally of the second end portion,
as recited in the claim.

Regarding claim 23: Within the context of a method of marking a tumor, comprising:
inserting an elongated tissue marker into a tumor disposed in breast tissue; and 
transitioning a plurality of fixation elements of the tissue marker from a collapsed state into an expanded state, in which the plurality of fixation elements anchor a distal portion of the tissue marker in the tumor,
the prior art of record does not teach or reasonably suggest the following features regarding the limitation of “transitioning a plurality of fixation elements of the tissue marker from a collapsed state into an expanded state”:
one fixation element of the plurality of fixation elements extends through a central longitudinal axis defined by a distal tip of the tissue marker and has a first end portion disposed at a first side of the central longitudinal axis of the distal tip when the one fixation is in the expanded state, and a second end portion disposed at an opposite second side of the central longitudinal axis of the distal tip when the one fixation is in the expanded state, the first end portion being disposed proximally of the second end portion,
as recited in the claim.

Wang et al., US 2010/0174185 A1; Chi Sing et al., US 2011/0313288 A1; Grim et al., US 2017/0303889 A1; Kaplan, US 2004/0109823 A1; Garai et al., US 2012/0323253 A1; Hermann et al., US 2017/0296294 A1; and Carr, Jr., US 2012/0078238 A1 were cited in the previous Office Action in rejections of the various 
For example, Carr, Jr., US 2012/0078238 A1 teaches a tissue marker with a plurality of fixation elements and configured with a collapsed state and an expanded state. However, Carr, Jr. does not teach or reasonably suggest that the one fixation element of the plurality of fixation elements extends through a central longitudinal axis defined by a distal tip of the tissue marker. As seen in Fig. 2D, none of the coupling sites 220 (where fixations elements 103 of the fixation elements are disposed, Figs. 1A and 1B) are aligned with the longitudinal axis 225. Further, even if one of the fixation elements did extend through longitudinal axis 225, Carr, Jr. does not teach or reasonably suggest that said one of the fixation elements has a first end portion disposed at a first side of the central longitudinal axis of the distal tip when the one fixation is in the expanded state, and a second end portion disposed at an opposite second side of the central longitudinal axis of the distal tip when the one fixation is in the expanded state, the first end portion being disposed proximally of the second end portion, as recited in the claims; rather, the first and second end portions of the fixation elements appear to be disposed positionally equal or level with other along the proximal/distal direction (see Fig. 1A).
It is noted that the recitation of “one fixation element of the plurality of fixation elements […] has a first end portion disposed at a first side of the central longitudinal axis of the distal tip when the one fixation element is in the expanded state, and a second end portion disposed at an opposite second side of the central longitudinal axis of the distal tip when the one fixation element is in the expanded state” is immediately followed by the recitation of “the first end portion being disposed proximally of the second end portion”, separated by a comma (,), in claims 1, 15, and 23. Therefore the former is construed to be further limited by the latter; i.e., the recitation of “the first end portion being disposed proximally of the second end portion” is construed to further limit where the first and second end portions are disposed relative to each other in the expanded state.
Burbank et al., US 2002/0007130 A1 is additionally cited teaching a fixation technique as illustrated in Fig. 18. Burbank teaches fixation elements (wires 102). However it is not readily apparent whether any of these wires elements extend through a longitudinal axis of the catheter. Even if the wires extend through the longitudinal axis of the catheter, it is unclear whether any one of the wires has a first end portion disposed at a first side of the central longitudinal axis of the distal tip when the one wire is in the expanded state, and a second end portion disposed at an opposite second side of the central longitudinal axis of the distal tip when the one wire is in the expanded state, the first end portion being disposed proximally of the second end portion, because it is unclear whether any pair of oppositely extending end portions is of the same wire. For example, although an arbitrary pair of oppositely facing end portions may include one end portion disposed proximally to another, it is unclear whether said pair of end portions are of the same wire. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793